        Case 2:20-cv-01707-RSM-JRC Document 11 Filed 12/14/20 Page 1 of 2



1
2
3
4
5
                          UNITED STATES DISTRICT COURT
6                        WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
7
8
       NINTENDO OF AMERICA INC,
9
                                                  CASE NO.
10                               Plaintiff (s),   2:20−cv−01707−RSM−JRC
                         v.
11                                                MINUTE ORDER REASSIGNING
                                                  CASE
12     LE HOANG MINH,

13                             Defendant (s).
14   This action has been assigned to the Honorable Ricardo S. Martinez, United States
15   District Judge. All future documents filed in this case must bear the cause number
16   2:20−cv−01707−RSM−JRC and bear the Judge's name in the upper right hand
17   corner of the document.
18
19   It appearing from the files and records herein that this is an appropriate matter
20   to refer to a full−time United States Magistrate Judge for the purposes hereinafter
21   set forth, pursuant to Local Rule MJR 6 and Amended General Order 02−19,
22   now therefore,
23
24   IT IS ORDERED that the above entitled action be referred to the Honorable
25   J Richard Creatura, who is directed and empowered to conduct hearings and make
26
        Case 2:20-cv-01707-RSM-JRC Document 11 Filed 12/14/20 Page 2 of 2



1    any further necessary orders consistent with the Local Rules and the instructions of

2    the District Judge to whom the case is assigned.

3
4    DATED December 14, 2020
                                                William M. McCool
5                                               Clerk of Court
6                                               By: /s/ Kelly A Miller
                                                   Deputy Clerk
7
8
9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24

25
26
